Citation Nr: 0724576	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  The 
Board remanded this case in June 2004 and August 2005.


FINDING OF FACT

Hepatitis C is not shown by competent medical evidence to 
have a nexus to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.301, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2002 and 
August 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hepatitis C.  While in service the 
veteran was assigned to the Quartermaster Corps.  There is no 
evidence of record  that the appellant served in combat.

Private medical records show the veteran underwent several 
surgical procedures including an inguinal hernia repair.  

The veteran contends that his hepatitis C originated in 
service through the use of unsterilized inoculation needles 
because he is unable to recall any post-service risk factor 
that would have exposed him to Hepatitis C.  

Treatment records from Geisinger Medical Center dated 
November 2000 to December 2001 show the veteran had a 
hepatitis C positive antibody test in May 2001.  In August 
2001, the veteran indicated he was concerned because the 
surgeon who performed an inguinal hernia repair died of the 
acquired immune deficiency syndrome.  

In September 2001, Alexander Lalos, M.D., speculated that in-
service vaccinations may have been the source of the 
veteran's Hepatitis C infection.  Notably, however, by 
October 2001, Dr. Lalos was only willing to say that the 
veteran's chronic hepatitis C infection was of unclear 
etiology.  

In documents dated in August 2002 and November 2004, Gregory 
Salko, M.D., indicated that he believed that the veteran was 
service connected for Hepatitis C due to his Korean War 
service.  No rationale was offered for this opinion.  

The appeal was remanded in June 2004 to obtain further 
medical records and to schedule a VA examination.  

The veteran failed to report for his scheduled VA examination 
in June 2004.  Thereafter, he veteran submitted a statement 
in support of his claim indicating he did not have to go to 
the VA hospital to prove he had hepatitis C, because Dr. 
Salko was perfectly capable of providing the diagnosis.

In an August 2005 Board remand, the Board instructed the RO 
to contact Dr. Salko and request that he provide the basis 
for his opinion.  The veteran also was scheduled for another 
VA examination.  He was informed that the examination was not 
scheduled to obtain a diagnosis of hepatitis C, but to secure 
an opinion as to the etiology of his illness based on all the 
evidence of record.

The veteran failed to report to examinations scheduled in 
December 2005 and January 2006.  He indicated that he failed 
to report because he did not drive on dangerous roads.  

In December 2006 from Dr. Salko indicated it was the veteran 
who alleged that he contracted hepatitis C because of 
injections for immunizations he received during his tour of 
duty in the Korean Conflict.  

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as cirrhosis of the liver, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  Eddy v. Brown, 9 
Vet. App. 52 (1996). The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

After reviewing the evidence of record, it is concluded that 
the preponderance of the credible evidence is against 
entitlement to service connection for hepatitis C.  In this 
regard, service medical records are negative for complaints, 
treatment, or diagnosis of hepatitis C.  Medical records show 
a diagnosis of hepatitis in 2001.  Further, the medical 
records do not show evidence that the veteran had clinically 
demonstrated evidence of cirrhosis of the liver or hepatitis 
prior to the 2001 biopsy, that is, approximately 48 years 
post-service.  Hence, there is no competent evidence of 
compensably disabling cirrhosis within one year of separation 
from active duty.

While the veteran submitted statements from Dr. Salko dated 
in 2002 and 2004 that hepatitis C was service connected to 
his tour of duty in the Korean Conflict, the physician gave 
no rationale for this statement.  Initially it was unclear 
what epidemiological evidence Dr. Salko relied upon in 
reaching this opinion.  However, when asked to supply the 
basis for his opinion Dr. Salko stated in December 2006 that 
it was the veteran who alleged that he contracted hepatitis C 
because of immunization injections received during his tour 
of service.  

It is well settled that an examiner's simple recording of 
information provided by a patient is not 'competent' medical 
nexus evidence.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
As such, Dr. Salko's statements are inadequate to establish a 
connection between the veteran's current hepatitis C and 
service.  Such a connection is essential to a claim of 
entitlement to service connection.

The Board further notes that the credibility of the 
appellant's claim was gravely harmed by his failure to report 
for multiple VA examinations.  As noted previously, the 
purpose of the examination was not to challenge the well 
settled fact that the appellant has Hepatitis C.  Rather, it 
was to secure an informed medical opinion based on all the 
evidence of record which addressed the etiology of the 
veteran's Hepatitis C in light of the multiple potential risk 
factors presented.  Those risk factors include not simply in-
service inoculations, but such risk factors as post service 
surgery, as well as post service surgery by a surgeon who was 
HIV positive.  When the appellant failed to report for his 
examination he drew a negative spotlight on the credibility 
of his own statements.  The "duty to assist is not always a 
one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991).  While VA has a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
show for VA examinations.  If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to help him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  

Accordingly, as the preponderance of the competent evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


